Case 1:20-cv-10821-GHW Document 20 Filed 03/11/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

X

LENNY MOLINA, Civil No.: 20-cv-10821

Plaintiff,

. NOTICE OF APPEARANCE
-against- i

HORNBLOWER GROUP, INC., HORNBLOWER
NEW YORK, LLC and HORNBLOWER CRUISES
AND EVENTS, LLC,

Defendants.

 

---- X

PLEASE TAKE NOTICE, that defendant, HORNBLOWER GROUP, INC., hereby

appears in the above entitled action and that the undersigned has been retained as counsel for

defendant, HORNBLOWER GROUP, INC., and demands that a copy of all papers in the above

entitled action be served upon GORDON REES SCULLY & MANSUKHANI, LLP at 500

Mamaroneck Avenue, Suite 503, Harrison, New York 10528.

Dated: Harrison, New York
March 11, 2021

Respectfully Submitted,

GORDON, REES, SCULLY &
MANSUKHANE-TLP

a

By: “

Ryan E. Dempsey; Esq:
Attorneys for Défexd.
HORNBLOWER 5 INC.

500 Mamaroneck Ave Suite 503
Harrison, NY 10528

T: (914) 777-2209

File No.: EVR-1224573

 

TO: Jonathan Shalom, Esq.
Case 1:20-cv-10821-GHW Document 20 Filed 03/11/21 Page 2 of 2

SHALOM LAW PLLC,
Attorneys for Plaintiff

105-13 Metropolitan Avenue
Forest Hills, New York 11375
T: (718) 971-9474

Via Electronic Filing
